Citation Nr: 0009919	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-45 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Winston-Salem, North 
Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $13,984.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from December 1945 to June 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) of the regional office (RO) in Winston-Salem, 
North Carolina.

In a July 1997 decision, the Board dismissed the veteran's 
appeal on the basis that he had not filed a timely 
substantive appeal and that the claim, therefore, was not in 
appellate status. 

By decision dated in August 1998, the Board vacated the July 
9, 1997 decision of the Board. 

The Board notes that it appears that in March 1997, an 
additional overpayment was created.  The overpayment 
currently in appellate status is in the amount of $13,984 and 
no additional overpayment will be considered by the Board.


FINDINGS OF FACT

1.  On Improved Pension Eligibility Verification Reports 
completed and signed by the veteran between June 1991 and 
November 1993, the veteran reported that his only income was 
from his Social Security benefits and that neither he nor his 
spouse had any other earned or unearned income from wages.

2.  The veteran was paid improved pension benefits on the 
basis that his only income was Social Security benefits when 
in fact, his spouse began earning wages in November 1991 and 
he was in receipt of unearned income of $5,221 in 1992 that 
was not previously reported, resulting in the overpayment in 
question.  

3.  By Decision dated in August 1995, the Committee 
determined that there is no indication of fraud, 
misrepresentation, or bad faith by the veteran.

4.  The appellant was solely at fault for the creation of the 
overpayment, because he failed to report to the VA both his 
wife's earned income beginning in 1991 and unearned income 
received in 1992 until 1995.

5.  Recovery of the overpayment of improved pension benefits 
would not cause undue cause financial hardship.   

6.  Recovery of the overpayment would not defeat the purpose 
of the pension program.

7.  Failure to recover the overpayment would result in unjust 
enrichment of the appellant.

8.  It has not been alleged nor shown that reliance on the 
appellant's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the amount of $13,984 would not be contrary to the standard 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran seeks waiver of recovery of an overpayment of 
improved pension benefits in the amount of $13,984.  

A review of the evidence shows that by letter dated in March 
1991, the veteran was notified that he had been awarded 
improved disability benefits effective from November 1990.  
The veteran was notified that the amount of monthly pension 
benefits was based on his countable income consisting of only 
his Social Security benefits.  He was further notified that 
the rate of VA pension was directly related to his income and 
that he was required to immediately notify the VA of any 
change in his income.  Enclosed with this letter was a VA 
Form 21-8768, which informed the veteran of his obligation to 
notify the VA immediately of any changes in his family's 
income and/or net worth and that failure to do so would 
result in an overpayment subject to recovery.

In May 1991, the veteran notified the RO that he was married 
that same month.  

Subsequent VA letters of November 1991, January 1992, January 
1993 and November 1993, informed the veteran of the 
requirement to report immediately any income from any source, 
and that failure to report changes in income could cause an 
overpayment of benefits.

Of record are Improved Pension Eligibility Verification 
Reports (EVRs) completed and signed by the veteran in June 
and December 1991, November 1992, and November 1993, in which 
he reported that his only income was from his Social Security 
benefits and that neither he nor his spouse had any other 
earned or unearned income from wages.  These forms contained 
clearly marked spaces with specific instructions to enter the 
amount of wages in the years in question.  On each EVR, the 
veteran entered "0" for wages from employment for both 
himself and his spouse.  As noted above, during this period 
the veteran was advised in writing that he was required to 
notify the VA of any changes in his income, and that failure 
to promptly inform the VA of such changes would result in the 
creation of an overpayment in his account.  He was also 
advised that his award was based on income received solely 
from Social Security benefits, as reported by him.

By letter dated in March 1995, the RO notified the veteran 
that it proposed to reduce his pension benefits effective 
from February 1992 on the basis of the receipt of unearned 
income of $5,221 in 1992 that was not previously reported.  

In April 1995, the veteran submitted an EVR showing that his 
spouse had earned wages of $1,595.88 from November 1992 to 
October 1993 and of $7,095.44 from November 1993 to October 
1994.  He also submitted a copy of a 1993 W-2 Wage and Tax 
Statement showing wages of $1,595.88 for his spouse.  

In May 1995, the veteran submitted an EVR on which he 
reported that his spouse earned wages of $4,814.92 from 
November 1991 to October 1992.  He also submitted copies of 
1992 W-2 Wage and Tax Statements showing that his spouse 
earned $4,610.92 and $204.  On another EVR submitted in May 
1995, the veteran reported that his spouse earned $5,000 from 
November 1994 to October 1995.  

By letter dated in June 1995, the RO notified the veteran 
again of the proposal to reduce his pension benefits for the 
period from February 1992 to January 1995 on the basis of 
previously unreported income.  

By decision dated in August 1995, the Committee determined 
that an overpayment of $13,984 had been created on the basis 
of the veteran's failure to report his wife's income 
beginning in 1991.  The Committee denied the veteran's 
request for waiver of recovery of that overpayment on the 
basis that it would not be against equity and good conscience 
to require repayment of the debt.  

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c); 38 C.F.R. 
§§ 3.3(a)(3) (1999).  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded.  
38 C.F.R. § 3.271(a) (1999).  The maximum annual rate of 
improved pension benefits for a veteran with a spouse was $ 
9,980 effective in December 1992, $ effective $10,240 
effective in December 1993 and $10,527 effective in December 
1994.  38 U.S.C.A. § 1521(b)(c); 38 C.F.R. § 3.23(a) (1999).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (1999).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  
38 U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. § 3.660 
(a)(2)(1999).  

The Board finds that evidence of record establishes that the 
overpayment of improved pension benefits in the amount of 
$13,984 was properly created.  The overpayment at issue is 
based on that fact that the veteran was paid improved pension 
benefits effective from February 1, 1992 to January 1995 on 
the basis of his sole annual income from Social Security 
benefits when in fact his spouse had unearned and earned 
income.  For that period the veteran was paid VA pension, 
which was not reduced dollar for dollar due to receipt of his 
wife's total income.  As a result, an overpayment was created 
in the amount of $13,984.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee concluded that the facts in this case do not show 
the presence of any of the preceding factors, and the Board 
will accept that conclusion.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of the overpayment of 
improved pension benefits is warranted on the basis of equity 
and good conscience.

The Committee denied the veteran's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government. In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation. 38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the debt 
because he waited until 1995 to report his spouse's income 
which began in 1991.  The record shows that the veteran had 
been in receipt of improved pension benefits since 1991.  The 
record includes EVR's submitted by the veteran each year from 
1991 to 1993.  The EVR form clearly indicates that the 
appellant must report all income for both himself and his 
spouse for the period stated.  The veteran failed to report 
his wife's income until 1995.

Pursuant to 38 C.F.R. § 3.660(a)(1) (1999), a veteran who is 
receiving a VA pension must notify VA of any material change 
in his income or other circumstances which would affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquired knowledge that he would begin to receive the 
additional income.  The veteran had been repeatedly reminded 
of the reporting requirement but failed to promptly report 
his wife's income.  Thus, he was clearly at fault in the 
creation of the overpayment.

As to whether there was any fault on the part of the VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of the VA since prompt 
action was taken by the RO to adjust the veteran's benefits.  
It is clear that the veteran's actions, or lack of action, 
caused the overpayment without any fault on the part of the 
VA to offset his fault.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
In that regard, a financial status report was received in 
July 1995.  He reported a monthly net income of $202.10 from 
Social Security for himself and $641.90 from wages for his 
spouse, for a total of $843.90.  The veteran related total 
monthly expenses of $1,189, including $200 for rent or 
mortgage, $250 for food, $125 for utilities and heat, $39.71 
for life insurance and $20 for child support.  He also 
reported installment contracts and other debts of $9,100 with 
a total monthly payment of $566.33.  His net monthly expenses 
exceeded his net monthly income by $345.

The most recent financial status report was submitted in July 
1996.  He reported a monthly net income of $207 from Social 
Security for himself and $1,314.50 from wages for his spouse, 
for a total of $1,521.50.  The veteran related total monthly 
expenses of $1,351.04, including $200 for rent or mortgage, 
$200 for food, $125 for utilities and heat, $39.71 for life 
insurance and $20 for child support.  He noted gas and 
miscellaneous expenses but did not put down a dollar figure 
for that item.  He also reported installment contracts and 
other debts of $9,264 with a total monthly payment of 
$766.33.  His net monthly income exceeded his net monthly 
expenses income by $170.34.  The veteran indicated that he 
would try to pay $100 per month toward the debt.

In October 1996, the veteran reported that his wife had been 
put on part-time work and her monthly income was currently 
$432 per month.  In January 1997, the veteran submitted an 
EVR showing that his wife earned $13,852.71 from January to 
December 1996 and had earned $5,184 from January to December 
1997.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the veteran unable to provide for 
life's basic necessities.  The most recent financial status 
report shows a $170 a month surplus.  The Board notes in 
January 1997, the veteran reported that his wife's income had 
decreased.  However, the record also shows that most 
recently, the veteran had debts to private creditors which 
represented a monthly payment of $766 per month.  The veteran 
has not asserted why that debt should receive priority over 
the debt owed to the government.  The overpayment in this 
case is a valid debt to the government and there is no reason 
that the appellant should not accord the government the same 
consideration that he accords his private creditors.  
Moreover, it is to be emphasized that a financial hardship 
determination is, by regulation, based on the ability to 
provide for life's basic necessities.  The Board recognizes 
that the repayment of the debt will require some sacrifice on 
the part of the veteran and his family.  However, absent a 
finding that the ability to provide for life's basic 
necessities will be endangered, it may not be held that 
financial hardship would result. 

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  The rate of payment of improved 
pension is dependent upon the amount of family income and, 
during the period in question, the appellant was paid at a 
higher rate than he was entitled to, based upon his family 
income.  Thus recovery of the amount overpaid would not 
defeat the purpose of improved pension.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made payments of benefits based on income information 
furnished by the veteran indicating that his spouse had no 
income for the period in question, when in fact she did 
receive income.  Under such circumstances, to allow him to 
retain the money which was paid would constitute unjust 
enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he has relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the 
overpayment.  There was sole fault on the veteran's part, a 
lack of VA fault with respect to the overpayment, no undue 
hardship, and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  
Having considered all of the equities in this case, the Board 
concludes that a waiver of recovery of the overpayment in the 
amount of $13,984 is not warranted as it would not be against 
equity and good conscience.  In arriving at this conclusion, 
consideration has been given to the principle of giving the 
benefit of the doubt to the appellant; however, as discussed 
above, the preponderance of the evidence favors a denial.  
Accordingly, there is no doubt to be resolved in favor of the 
veteran.





ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

